Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election with traverse of the invention of Group I, claim 1, in the response filed on 12/14/2021, is acknowledged.  Applicant’s traversal is based on the argument that “a requisite search burden” has not been shown.  
The Examiner cannot agree.  Serious burden can be established by a separate status in the art pursuant to MPEP 808.02:
(B) A separate status in the art when they are classifiable together.  Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors.  Separate status in the art may be shown to citing patents which are evidence of such separate status, and also of a separate field of search.  

U.S. Patent Nos. 10,059,676, and 10,015,967 clearly show recognition in the art of different crystalline form of a well-known compound characterized by X-ray powder diffractogram (i.e. invention group I, claim 1) as separate subject for inventive effort.  
However, the X-ray powder diffractogram features of Group I invention is a solid state feature which would not be present in agrochemical formulations which contain liquids.  The invention of Group II is not only broader in scope regarding the foramsulfuron, but the invention of Group II requires an alcohol diluent in which the X-ray powder diffractogram features of Group I invention would not be present even if the foramsulfuron were limited to the monomethanol solvate required in Group I.
Therefore, there would be undue burden in the separate search and examination of distinct inventions of Group I and Group II, because different field of search would be 
	Accordingly, claim 2 is withdrawn from further consideration as being directed to non-elected subject matter.  Claim 1 will presently be examined.   
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following 2θ values of X-ray powder diffractogram of monomethanol solvate of monosodium salt of foramsulfuron:

    PNG
    media_image1.png
    310
    207
    media_image1.png
    Greyscale



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 encompasses a monomethanol solvate of monosodium salt of foramsulfuron in crystalline form wherein the X-ray powder diffractogram of this solvate using Cu Kα radiation at 25°C has at least 3 of the recited 2θ values.  
3 but not all of the claim-recited reflexes as 2θ values, 4 but not all of the claim-recited reflexes as 2θ values, and so on.  Note that the claims are readable on such crystalline modifications.  
An X-ray powder diffractogram is a product of the unique crystal structure of a substance, so a crystalline form that exhibits only 3 (and not 4 or more) of the claim-recited reflexes as 2θ values is different from a crystalline form that exhibits only 4 (and not 5 or more) of the claim-recited reflexes as 2θ values, and so on.  See for example US 2015/0031877, paragraph 13, for this basic concept in X-ray powder diffractogram.
McClurg discloses that X-ray powder diffraction peak positions are influenced by, inter alia, unit cell dimensions (pages 5-7, 14) and solvent (pages 21, 22).  Even the same solvent can produce different peak positions from different crystalline forms: co-crystal or solvate (page 22); and different solvents can produce different peak positions from different solvates (page 21).  
There is no way to make a crystal based on an X-ray powder diffractogram.  In other words, disclosing the 2θ values (e.g., having 3 but not 4 of the 2θ values) does not teach or disclose how to make such a crystalline or polycrystalline substance.  Thus, the specification fails to reasonably convey that the inventor had possession of the claimed invention to the full extent claimed herein.  

1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monomethanol solvate of monosodium salt of foramsulfuron in crystalline form having all of the unique 2θ values recited in claim 1 in X-ray powder diffractogram, does not reasonably provide enablement for crystalline forms that have X-ray powder diffractogram having 3 but not all of the claim-recited reflexes as 2θ values, 4 but not all of the claim-recited reflexes as 2θ values, and so on.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The specification discloses the crystal form C, i.e. the monomethanol solvate of monosodium salt of foramsulfuron, in the same language as set forth in the instant claim, but this is not the same thing as actually having enabled for example other crystalline forms that have X-ray powder diffractograms exhibiting 3 but not all of the claim-recited reflexes as 2θ values, 4 but not all of the claim-recited reflexes as 2θ values, and so on.  Note that the claims are readable on such crystalline modifications.  
An X-ray powder diffractogram is a product of the unique crystal structure of a substance, so a crystalline form that exhibits only 3 of the claim-recited reflexes as 2θ values is different from a crystalline form that exhibits only 4 of the claim-recited reflexes as 2θ values, and so on.  See for example US 2015/0031877, paragraph 13, for this basic concept in X-ray powder diffractogram.  McClurg discloses that X-ray powder diffraction peak positions are influenced by, inter alia, unit cell dimensions (pages 5-7, 14) and solvent (pages 21, 22).  Even the same solvent can produce different peak 
Even though the level of the ordinary skill in this art is quite high, the state of the art and level of unpredictability are such that there is no way to make a crystal based on an X-ray powder diffractogram.  Knowing the 2θ values does not teach how to obtain the corresponding crystalline or polycrystalline substance.  Therefore, to the extent that the claims read on crystalline form of monosodium salt of foramsulfuron exhibiting only 3 of the claim-recited reflexes as 2θ values, only 4 of the claim-recited reflexes as 2θ values, only 5 of the claim-recited reflexes as 2θ values, and so on, the quantity of experimentation needed to make and use the claimed invention based on the content of the disclosure would be undue.  
For these, claim 1 fails to find adequate enabling support from the specification.  
For the foregoing reasons, claim 1 must be rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699